FILED
                             NOT FOR PUBLICATION                             SEP 20 2012

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10652

                Plaintiff - Appellee,            D.C. No. 2:11-cr-01801-ROS

  v.
                                                 MEMORANDUM *
BALDEMAR LOARCA-LOARCA,

                Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Arizona
                     Joseph M. Hood, District Judge, Presiding **

                           Submitted September 10, 2012 ***

Before:         WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Baldemar Loarca-Loarca appeals from the 60-month sentence imposed

following his guilty-plea conviction for reentry of a removed alien, in violation of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The Honorable Joseph M. Hood, Senior United States District Court
Judge for the Eastern District of Kentucky, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1326(a). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Loarca-Loarca contends that the district court erred by failing to consider

properly the sentencing factors set forth in 18 U.S.C. § 3553(a), and by failing to

explain adequately the reasons for the sentence. The court acknowledged Loarca-

Loarca’s arguments, and explained that they were insufficient to warrant a below-

Guidelines sentence in light of Loarca-Loarca’s criminal history, one of the section

3553(a) sentencing factors. Its failure to do more was not plain error. See United

States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010).

      Loarca-Loarca also contends that his sentence is substantively unreasonable.

In light of the totality of the circumstances and the section 3553(a) sentencing

factors, the sentence is substantively reasonable. See Gall v. United States, 552
U.S. 38, 51 (2007).

      AFFIRMED.




                                          2                                    11-10652